Citation Nr: 0719490	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-29 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from July 1976 to July 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for bilateral hearing loss 
and tinnitus.  In April 2006 the veteran testified at a 
hearing at the Board in Washington, DC, before the 
undersigned Veterans Law Judge.  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action is required by the appellant.


FINDING OF FACT

The veteran had noise exposure in service due to working in 
his military occupational specialty (MOS) as a satellite 
communications ground station equipment repairer, and private 
medical evidence shows that he currently has tinnitus, which 
he claims has been present since service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that tinnitus was incurred in active military 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  
As the veteran's claims are granted and remanded herein, 
there would be no useful purpose in discussing whether VA has 
satisfied the duties to notify and to assist the veteran in 
his claim, although the Board notes that a review of the 
record supports the conclusion that VA has complied with the 
requirements of the VCAA.

II.  Factual Background

The veteran's Form DD Form 214 showed that his MOS for 3 
years and 1 month was satellite communications ground station 
equipment repairer.  

Private treatment records dated in February 1996 show that 
the veteran reported having no noise exposure beyond military 
service, except for loud music occasionally when he was in 
his 20's.  He claimed he had hearing loss at the time of his 
discharge from the Army in 1980, and that that was his last 
audiometric evaluation.  While the handwriting on the report 
is not completely legible, it appears to show that the 
veteran reported he was a right-handed rifleman during basic 
training, and that he was exposed to noise from generators as 
part of his MOS in service.  The impressions were bilateral 
hearing loss (noise induced) and bilateral tinnitus.  On the 
audiogram report in February 1996 it was noted that the 
veteran had experienced gradual hearing loss after noise 
exposure in the Army, and had difficult with background 
noise, and had tinnitus in both ears.  

In his hearing before the undersigned in April 2006, the 
veteran testified that his tinnitus had been chronic since he 
separated from service, and that the onset of this tinnitus 
was at the same time his hearing was reportedly damaged in 
service.

III.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The veteran contends that his tinnitus had an onset during 
service due to excessive noise exposure.
 
When all of the evidence is assembled, the Board must decide 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event.  
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  After 
reviewing the record, the Board finds that the evidence is in 
relative equipoise on the question of whether the veteran's 
tinnitus had an onset during service.  Private medical 
records show that he has been found to have tinnitus in both 
ears.  His DD Form 214 shows that his MOS for most of his 
active service was satellite communications ground station 
equipment repairer.  He testified in April 2006 that his 
tinnitus had been present since service, and that during 
service he was expose to noise from satellite transmitters 
and from huge cooling fans, and used no hearing protection.  

On balance, the evidence does not clearly preponderate in 
favor of the veteran.  Nor, however, does it clearly 
preponderate against him.  In view of the foregoing, and 
without finding error in the RO's action, the Board will 
exercise its discretion to find that the evidence is in 
relative equipoise and conclude that the claim for service 
connection for tinnitus may be granted.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for tinnitus is granted.



REMAND

The veteran contends that service connection for hearing loss 
is warranted because he was exposed to noise trauma during 
service and he currently has hearing loss.  Specifically, he 
reports that he had high frequency sensorineural hearing loss 
in service due to his work with satellite transmitters and 
their cooling fans.  

Service medical records show that on the veteran's enlistment 
examination in May 1976, he responded "No" as to then 
having, or previously having had, ear trouble or hearing 
loss.  An audiometric evaluation at enlistment revealed 
thresholds for the right ear, in decibels, at 500, 1000, 
2000, and 4000 hertz (Hz) as follows:  20, 20, 15, and 10, 
and thresholds for the left ear, in decibels, at 500, 1000, 
2000, and 4000 Hz as follows:  25, 15, 10, and 5. 

An August 1978 audiometric evaluation showed thresholds for 
the right ear, in decibels, at 500, 1000, 2000, 3000, 4000, 
and 6000 Hz as follows:  10, 5, 10, 10, 10, and 55, and 
thresholds for the left ear, in decibels, at 500, 1000, 2000, 
3000, 4000, and 6000 Hz as follows:  15, 5, 10, 10, 5, and 
55. 

An October 1978 audiometric evaluation showed thresholds for 
the right ear, in decibels, at 500, 1000, 2000, 3000, 4000, 
and 6000 Hz as follows:  10, 5, 5, 5, 5, and 55, and 
thresholds for the left ear, in decibels, at 500, 1000, 2000, 
3000, 4000, and 6000 Hz as follows:  10, 5, 5, 5, 5, and 55. 

A March 1980 treatment record showed moderate high frequency 
hearing loss in the right ear and severe high frequency 
hearing loss in the left ear, with excellent speech 
discrimination in both ears. 

On separation from service in April 1980, the veteran 
responded "Yes" as to having or having had ear, nose, or 
throat trouble, and "Yes" as to having or having had 
hearing loss.  An audiometric examination at separation 
revealed thresholds for the right ear, in decibels, at 500, 
1000, 2000, and 4000 Hz as follows:  5, 0, 0,and 10, and 
thresholds for the left ear, in decibels, at 500, 1000, 2000, 
and 4000 Hz as follows:  10, 0, 5,and 10.  

The Board acknowledges that the lack of any evidence showing 
the veteran exhibited hearing loss consistent with the 
regulatory threshold requirements for hearing disability 
during service (38 C.F.R. § 3.385) is not fatal to his claim.  
While there is evidence of bilateral high frequency hearing 
loss in service, the related audiological findings do not 
show hearing loss disability pursuant to 38 C.F.R. § 3.385.  
However, the laws and regulations do not require in-service 
complaints of, or treatment for, hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, the Court has held that 
where there is no evidence of the veteran's hearing 
disability until many years after separation from service, 
"[i]f evidence should sufficiently demonstrate a medical 
relationship between the veteran's in-service exposure to 
loud noise and his current disability, it would follow that 
the veteran incurred an injury in service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

In this case, the veteran has asserted that he currently has 
hearing loss, and private medical records tend to confirm 
such hearing loss.  However, there is no competent medical 
evidence of record which confirms whether any current hearing 
loss disability, pursuant to 38 C.F.R. § 3.385, is related to 
noise exposure in service.  In this regard, the Board notes 
the veteran was not afforded a VA examination in conjunction 
with his claim.  The Board concludes that the veteran has 
submitted sufficient evidence which tends to show that he has 
current hearing loss disability, and sufficient evidence of 
excessive noise exposure in service.  The Board therefore 
finds that the veteran meets the criteria for a medical 
examination under the VCAA and that the evidentiary record 
does not contain sufficient medical evidence to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Therefore, although the Board regrets the additional 
delay, we find that a remand for a medical examination and 
opinion is necessary in order to render a fully informed 
decision. 

The veteran is hereby advised of the importance of reporting 
to any scheduled VA examinations, and of the consequences of 
failing to so report.  38 C.F.R. § 3.655.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) mandate more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  The Board is confident 
that the RO will address the matter of Dingess compliance on 
remand.

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA ear and 
audiometric examination to determine the nature 
and etiology/onset of any current hearing loss.  
All indicated tests and studies should be 
performed, and all clinical findings reported 
in detail.  The claims folder, to include a 
copy of this Remand, must be made available to 
the medical examiner for review, and the 
examination report should indicate whether such 
review was performed.

a.  The examiner should be requested to 
offer an opinion as to whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., a probability 
of 50 percent), or unlikely (i.e., a 
probability of less than 50 percent) that 
any current hearing loss is related to 
service.  

b.  Applying the same standard as above, the 
examiner should also be asked to offer an 
opinion as to whether any sensorineural 
hearing loss, if present, had its onset in 
service or during the first post-service 
year.

c.  The examiner should be made aware of the 
veteran's military occupational specialty 
(MOS) and duties, as well as the audiometric 
findings reported in service.

d.  Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

e.  If it cannot be determined whether the 
veteran currently has a hearing impairment 
that is related to his active service, on a 
medical or scientific basis and without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically so 
specify in the report, and explain why this 
is so.

2.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
should be provided with a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


